FILED
                                                            United States Court of Appeals
                                PUBLISH                             Tenth Circuit

                UNITED STATES COURT OF APPEALS                     April 26, 2016

                                                               Elisabeth A. Shumaker
                      FOR THE TENTH CIRCUIT                        Clerk of Court
                      _________________________________

ARCHIE RACHEL,

      Plaintiff-Appellant,

v.                                                  No. 15-6104

JEFFREY TROUTT, D.O., in his
official and individual capacity as
the facility doctor; KATRYNA
FRECH, R.N., in her official and
individual capacity; JANET
DOWLING, Warden, in her official
and individual capacity; FELICIA
HARRIS, Law Librarian, in her
official and individual capacity,

      Defendants-Appellees.
                    _________________________________

              Appeal from the United States District Court
                 For the Western District of Oklahoma
                      (D.C. No. 5:14-CV-00655-R) *
                       _________________________________

Archie Rachel, Pro Se, Plaintiff-Appellant.

Stefanie Erin Lawson, Office of the Attorney General for the State of
Oklahoma, Oklahoma City, Oklahoma, for Defendants-Appellees.
                      _________________________________




*
      Mr. Rachel requests oral argument, but it would not materially aid
our consideration of the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir.
R. 34.1(G). Thus, we have decided the appeal based on the briefs.
Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                 _________________________________

BACHARACH, Circuit Judge.
                  _________________________________


      The Federal Rules of Civil Procedure permit a party to request an

extension of time based on good cause. The plaintiff, Mr. Archie Rachel, is

a state prisoner who was given 21 days to seek discovery, obtain and

review responses that were not even due within the 21-day period, and

respond to the defendants’ motion for dismissal or summary judgment. All

the while, Mr. Rachel had access to a prison law library for only a few

hours per week. Given these circumstances, Mr. Rachel asked for

additional time to respond to the defendants’ dispositive motion. The

district court did not rule on the request for additional time; thus, Mr.

Rachel had no choice but to respond without the benefit of the requested

discovery.

      In this appeal, we ask: Should the district court have found good

cause for an extension of time? We conclude the court should have granted

an extension of time. Accordingly, we reverse and remand.

I.    The Underlying Suit

      Mr. Rachel is a 71-year-old state prisoner who suffers from various

medical conditions. In this suit, he alleges that (1) he routinely had to wait

outdoors in adverse conditions to receive his medications, (2) he received


                                      2
inadequate care from the prison’s medical staff, and (3) the prison=s

grievance procedure was unfair.

      Based on these allegations, Mr. Rachel invoked 42 U.S.C. ' 1983,

suing a prison doctor, a prison nurse and health services administrator, the

warden, and a prison law librarian. In screening the complaint, the district

court stayed discovery and ordered prison officials to prepare an

investigative Martinez report. 1 According to Mr. Rachel, the report

contained lies and omitted pertinent policies, medical documents, and

administrative submissions. Nonetheless, the district court relied on the

Martinez report in granting summary judgment to the defendants. This

appeal followed.

II.   The district court should have granted an extension of time
      before ruling on the defendants= dispositive motion.

      On February 2, 2015, the defendants filed both the dispositive motion

and the prison officials’ Martinez report. With the filing of the Martinez

report, Mr. Rachel obtained an opportunity to conduct discovery for the

first time. He quickly took advantage of this opportunity, serving each


1
       Under federal law, the district court had to screen Mr. Rachel’s suit
for frivolousness, failure to state a valid claim, and immunity. Prison
Litigation Reform Act, 28 U.S.C. '' 1915(e)(2)(B), 1915A(a)-(b). To
facilitate this screening process, our circuit authorizes district courts to
order prison officials to investigate an inmate’s allegations to determine
whether they have any factual or legal basis. See Hall v. Bellmon, 935 F.2d
1106, 1109 (10th Cir. 1991). Because this authorization stems from
Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978), courts frequently refer
to the resulting investigative report as a “Martinez report.”
                                      3
defendant with separate discovery requests within six days of the opening

of the discovery period. 2 But Mr. Rachel faced a dilemma: He needed to

respond to the defendants’ dispositive motion by February 23, 2015, even

though the defendants had until March 9, 2015 or later to respond to Mr.

Rachel’s discovery requests.

      Mr. Rachel tried to avoid this dilemma by seeking an extension,

explaining that he needed additional time to conduct discovery and to use

the prison=s law library, where his use was limited to a few hours per week.

The court did not rule on the extension requests by February 23, 2015,

when Mr. Rachel=s response to the dispositive motion was due. So Mr.

Rachel filed his response and planned to supplement it when he obtained

the discovery responses. But he never obtained any responsive

information. 3

      Without any opportunity for Mr. Rachel to conduct discovery, the

magistrate judge recommended that the district judge deny an extension

and grant summary judgment to the defendants, reasoning in part that Mr.

Rachel had failed to furnish evidence of (1) deficiencies in his medical


2
      R., Supp. Vol. 1 at 23, Reply to Defendants= Response (Mar. 9, 2015)
(Doc. 46) (Mr. Rachel=s statement that he served the warden with discovery
requests on February 5, 2015, and served the prison doctor and nurse with
discovery requests on February 8, 2015).
3
      See R., Supp. Vol. 1 at 21-24, Reply to Defendants’ Response (Mar.
9, 2015) (Doc. 46) (stating more than a month after service of the
discovery requests that responsive information had not yet been provided).
                                     4
care or (2) the prison officials’ deliberate indifference. R., Vol. 1 at 624-

27. These recommended rulings were adopted by the district judge. Id. at

652-63. In our view, however, the district court should have granted Mr.

Rachel additional time to respond to the defendants= dispositive motion.

      We review the denial of an extension of time for an abuse of

discretion. Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d 1186, 1193 (10th Cir.

1999). Under this standard, we consider the rule and the facts before the

district court.

      In district court, the governing rule allows an extension of time “for

good cause.” Fed. R. Civ. P. 6(b)(1). This rule should be liberally

construed to advance the goal of trying each case on the merits. See

Hanson v. City of Okla. City, No. 94-6089, 1994 WL 551336, at *2 (10th

Cir. Oct. 11, 1994) (recognizing that “courts often review Rule 6(b)(1)

motions ‘liberally’” (citation omitted)); accord Ahanchian v. Xenon

Pictures, Inc., 624 F.3d 1253, 1258-59 (9th Cir. 2010) (stating that Rule

6(b) must be “‘liberally construed to effectuate the general purpose of

seeing that cases are tried on the merits’” (citation omitted)); see also Fed.

R. Civ. P. 1 (“[The Federal Rules] should be construed, administered, and

employed . . . to secure the just, speedy, and inexpensive determination of

every action and proceeding.”). A leading treatise similarly suggests that

district courts should normally grant extension requests, made before the

deadline, in the absence of bad faith by the requesting party or prejudice to

                                       5
another party. 4B Charles Alan Wright, Arthur R. Miller & Adam N.

Steinman, Federal Practice and Procedure ' 1165, at 605-08 (2015).

      To overcome the summary judgment motion, Mr. Rachel had to

present evidence of an objectively serious medical need and prison

officials’ deliberate indifference to this need. Mata v. Saiz, 427 F.3d 745,

752 (10th Cir. 2005). “Each step of this inquiry is fact-intensive.”

Hartsfield v. Colburn, 491 F.3d 394, 397 (8th Cir. 2007); see also Leamer

v. Fauver, 288 F.3d 532, 547 (3d Cir. 2002) (stating that claim involving

deliberate indifference to an inmate’s treatment needs was “fact-intensive”

and “require[d] further development of the record”). Because the issue is

fact-intensive, “discovery may be important.” Bethune Plaza, Inc. v.

Lumpkin, 863 F.2d 525, 533 (7th Cir. 1988).

      But Mr. Rachel had no opportunity to conduct discovery and obtain

evidence before responding to the defendants’ dispositive motion. Until the

defendants filed that motion, discovery had been stayed. R., Vol. 1 at 53.

Thus, Mr. Rachel had only 21 days to request discovery and obtain answers

before responding to the dispositive motion. Id. at 54. This timing

presented a dilemma for Mr. Rachel because the federal rules permit 30

days to respond to discovery requests. Fed. R. Civ. P. 33(b)(2),

34(b)(2)(A), 36(a)(3).

      The dilemma was compounded by Mr. Rachel’s limited access to the

prison law library. The defendants’ dispositive motion included citations to

                                      6
over 40 cases, along with various rules and statutes. In the 21 days Mr.

Rachel had to respond, he not only had to draft and serve discovery

requests, but also to respond to the defendants’ legal analysisCwhile able

to use a law library for only a few hours per week. Meanwhile, Mr. Rachel

was 71 years old, physically handicapped, experiencing health problems,

and taking a variety of medications.

      An extension of time for Mr. Rachel would not have resulted in any

prejudice to the defendants. They insisted that Mr. Rachel did not need

discovery in light of the medical records furnished with the Martinez

report. But Mr. Rachel argued that this report was missing material

medical records and policies addressing medical treatment, and the

defendants conceded that the report did not include all of the requested

discovery. 4

      Seeking to avoid this one-sided set of information before the district

court, Mr. Rachel filed a request for additional time 14 days before his

response deadline was to expire. Because the motion was timely, he needed




4
      See, e.g., R., Supp. Vol. 1 at 18, Response to Plaintiff’s Motion for
Extension to Complete Discovery (Mar. 3, 2015) (Doc. 44) (stating that the
Martinez report includes “the bulk of the discovery Plaintiff seeks”); id. at
19 (stating that the report “contains many of the documents and
information Plaintiff is seeking in his discovery requests”); id. (promising
to provide “discovery responses relevant to any remaining claims” after the
court’s ruling on the dispositive motion).

                                       7
only to show good cause for the extension request. Fed. R. Civ. P. 6(b)(1). 5

He did, and no one has questioned the presence of good cause for an

extension of time. Mr. Rachel had no opportunity to pursue any discovery

and had only a few hours per week to use the prison’s law library. But the

magistrate judge did not address Mr. Rachel’s motion for an extension of

time until the filing of the report and recommendation nearly two months

after the response deadline.

      In these circumstances, we conclude that the denial of an extension

constituted an abuse of discretion. Cf. Patty Precision v. Brown & Sharpe

Mfg. Co., 742 F.2d 1260, 1265 (10th Cir. 1984) (“Because of the

uncertainty created by the court’s failure to exercise its discretion, the

likelihood of prejudice to the plaintiff and the current status of this case,




5
      We need not, and do not, decide whether the result might have been
different if Mr. Rachel had tried to forestall a ruling on summary judgment
by filing an affidavit under Fed. R. Civ. P. 56(d). Mr. Rachel moved for an
extension of time under Fed. R. Civ. P. 6(b)(1) because of the unique
procedural circumstances of this case and his limited access to the law
library. Such a motion does not require the filing of an affidavit. The
defendants did not object to the motion on Rule 56(d) grounds, and the
district court did not consider Rule 56(d) in denying the motion. Under
these circumstances, we will not reach the discretionary Rule 56(d)
question in the first instance. See Ashby v. McKenna, 331 F.3d 1148, 1151
(10th Cir. 2003) (“[W]ith respect to a matter committed to the district
court’s discretion, we cannot invoke an alternative basis to affirm unless
we can say as a matter of law that it would have been an abuse of
discretion for the trial court to rule otherwise.” (internal quotation marks
omitted)).

                                       8
we reverse the court’s grant of summary judgment and remand for the trial

court to expressly consider plaintiff’s Rule 56(f) affidavit.”).

      The district judge interpreted Mr. Rachel’s request for more time to

involve a complaint about the defendants’ refusal to answer discovery

requests. Based on this interpretation, the judge concluded that Mr. Rachel

should have filed a motion to compel months earlier. We respectfully

disagree with the district judge’s interpretation of Mr. Rachel’s motion for

an extension of time. 6 In his motion, Mr. Rachel was simply explaining

why he needed more than 21 days to respond to the dispositive motion. At

that time, he was not complaining about the defendants’ refusal to provide

discovery within the 21-day period. Indeed, he could not have done so

because the defendants had 30 days to respond to the discovery requests.

      By the time Mr. Rachel filed a reply in support of his motion for an

extension, however, the defendants’ time to provide discovery responses

had expired. Thus, in that reply, Mr. Rachel requested an order compelling

the discovery responses so that he could supplement his response to the

dispositive motion as needed.

      It would have been better, of course, for Mr. Rachel to file a separate

motion to compel rather than ask for additional relief in his reply brief.

Ultimately, however, Mr. Rachel filed his initial motion to obtain an


6
      We do not fault the district judge. We realize that we have the luxury
of 20-20 hindsight, which was not available to the district judge.
                                       9
extension of time both because of the limitations on his use of the prison’s

law library and the earlier prohibition on discovery. In our view, the

district court should have granted that request. Cf. CenTra, Inc. v. Estrin,

538 F.3d 402, 420 (6th Cir. 2008) (“Typically, when the parties have no

opportunity for discovery, denying the Rule 56(f) motion and ruling on a

summary judgment motion is likely to be an abuse of discretion.”).

       In light of this conclusion, we must reverse and remand for further

proceedings on the defendants’ dispositive motion.

III.   Mr. Rachel’s Other Appeal Points

       Mr. Rachel has also raised other appeal points. We address these

points below because of the likelihood that they will recur on remand.

       A.   The district court did not err in failing to take corrective
            action with regard to deficiencies in the Martinez report.

       Mr. Rachel complains about deficiencies in the Martinez report. For

example, he says that the report contained lies and omitted pertinent

documents. These complaints led Mr. Rachel to object to the report in

district court. The district court declined to rule on the objection and

ultimately relied on the report when granting summary judgment to the

defendants. According to Mr. Rachel, the district court should have

required the prison officials to furnish documents incorrectly omitted from

the Martinez report.




                                      10
      We disagree. Courts order the Martinez report not to provide

discovery, but to aid in screening the complaint. See Gee v. Estes, 829 F.2d
1005, 1007 (10th Cir. 1987) (“The purpose of the Martinez report is to

ascertain whether there is a factual as well as a legal basis for the

prisoner=s claims.”).

      Mr. Rachel complains that the prison officials failed to submit all of

the relevant documents. This omission was allegedly material and might

have affected the district court=s screening. But on screening the

complaint, the district court allowed Mr. Rachel to proceed with all of his

claims. And on remand, Mr. Rachel can seek the missing documents

through discovery. We have no need, at this stage, to address Mr. Rachel’s

complaints about the district court’s failure to order supplementation of the

Martinez report.

      B.    The district court did not err in declining to appoint
            counsel.

      Mr. Rachel moved for appointment of counsel and the district court

denied the motion. This ruling did not constitute error.

      Courts are not authorized to appoint counsel in ' 1983 cases; instead,

courts can only “request” an attorney to take the case. Prison Litigation

Reform Act, 28 U.S.C. ' 1915(e)(1); see Mills v. Fischer, 645 F.3d 176,

177 n.3 (2d Cir. 2011) (“A district court is empowered only to ‘request’ an

attorney to represent an [in forma pauperis] plaintiff, § 1915(e)(1), but


                                      11
case law commonly refers to the arrangement as ‘appointed’ counsel.”); see

generally Mallard v. U.S. Dist. Court, 490 U.S. 296, 309 (1989)

(interpreting similar statutory language, in an earlier version of the statute,

to prohibit “coercive appointments of counsel”). 7

      We review the district court’s denial of Mr. Rachel’s request for an

attorney only for an abuse of discretion. Toevs v. Reid, 685 F.3d 903, 916

(10th Cir. 2012). In considering whether the court acted within its

discretion, we consider the merits of the claims, the nature of the claims,

Mr. Rachel’s ability to present the claims, and the complexity of the

issues. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). The

court considered these factors and declined to request counsel for Mr.

Rachel.

      This decision was reasonable. Each year, the district court receives

hundreds of requests for legal representation and only a small number of

attorneys are available to accept these requests. Accordingly, the district

court must use discretion in deciding which cases warrant a request for

counsel. To do otherwise would deprive clearly deserving litigants of an


7
      Attorneys sometimes agree to accept these requests and sometimes
decline. The difficulty often lies in the court’s inability to pay the attorney
for his or her time or even to offer reimbursement for expenses. In the
Western District of Oklahoma, for example, the court provides a limited
fund with a general cap of $2,400 for the attorney’s out-of-pocket
expenses. In re Expense Reimbursements in Civil Rights Cases, General
Order at 2, No. 12-7 (Order Authorizing Reimbursement of Expenses from
the Non-Appropriated Fund) (W.D. Okla. Dec. 4, 2012).
                                      12
opportunity to obtain legal representation. The dilemma is unfortunate for

litigants like Mr. Rachel. But the dilemma was not the district court’s

fault; it was the product of the court’s lack of authority to compel legal

representation or to reimburse attorneys for their time.

      As a result, we conclude that the district court did not abuse its

discretion by denying Mr. Rachel’s motion for appointment of counsel.

      C.    The district court did not err in denying Mr. Rachel’s
            motion for appointment of a medical expert.

      After the defendants filed their dispositive motion, Mr. Rachel

moved for appointment of a medical expert under Federal Rule of Evidence

706(a). The district court denied his motion.

      Our review is confined to the abuse-of-discretion standard. See

United States v. Sloan, 65 F.3d 861, 864 (10th Cir. 1995) (“A decision to

deny, or grant, an application for expert services is a matter committed to

the sound discretion of the district court and will not be disturbed on

appeal absent a showing of prejudice.”); Duckett v. Mullin, 306 F.3d 982,

999 (10th Cir. 2002) (stating that the abuse-of-discretion standard applies

to denial of a motion for appointment of an expert). In our view, the

district court did not abuse its discretion in declining to appoint a medical

expert.

      Though Federal Rule of Evidence 706(a) permits the district court to

appoint a medical expert, courts rarely exercise this power. See 4 Jack B.


                                      13
Weinstein & Margaret A. Berger, Weinstein’s Federal Evidence

& 706.02[1], at 706-3 to -4 (2d ed. 2016) (stating that in practice, courts

rarely appoint experts under Rule 706); 29 Charles Alan Wright & Victor

James Gold, Federal Practice and Procedure ' 6304, at 469 (1997) (“[T]he

exercise of Rule 706 powers is rare under virtually any circumstances.”).

Some courts treat this power as “the exception and not the rule,” limiting

appointment of experts to the “truly extraordinary cases where the

introduction of outside skills and expertise, not possessed by the judge,

will hasten the just adjudication of a dispute without dislodging the

delicate balance of the juristic role.” Reilly v. United States, 863 F.2d 149,

156 (1st Cir. 1988).

      When appointing medical experts, the court is to allocate payment

between the parties. Fed. R. Evid. 706(c)(2). Mr. Rachel did not identify

an independent expert and was unable to pay the district court’s filing fee.

Thus, the court could appoint an expert only by identifying one on its own

and directing the defendants to bear all of the costs. See Rowe v. Gibson,

798 F.3d 622, 631-32 (7th Cir. 2015) (advising the district court to

consider appointing a medical expert in a § 1983 case brought by an

indigent prisoner while recognizing that “district courts don=t have budgets

for paying expert witnesses” and “[m]ost prisons are strapped for cash”).

      The district court did not abuse its discretion because the nature of

Mr. Rachel’s underlying claim is not sufficiently complicated to require an
                                      14
independent medical expert. See Ledford v. Sullivan, 105 F.3d 354, 359

(7th Cir. 1997) (upholding the denial of a medical expert for an

inmate-plaintiff’s claim of deliberate indifference to serious medical needs

because the determination of deliberate indifference was not sufficiently

complicated to require a medical expert).

      Mr. Rachel also argues that he needed expert testimony to rebut the

defendants’ arguments about the alleged adequacy of his medical

treatment. “[B]ut it cannot follow that a court must therefore appoint an

expert under Rule 706 whenever there are allegations of medical

malpractice.” Gaviria v. Reynolds, 476 F.3d 940, 945 (D.C. Cir. 2007).

      As a result, we conclude that the district court did not abuse its

discretion in denying Mr. Rachel’s motion for appointment of a medical

expert.

      D.    The district court did not err in granting summary
            judgment to the defendants on the due process claim
            involving the grievance procedure.

      Mr. Rachel also appeals the grant of summary judgment on his claim

involving the failure to provide a fair grievance procedure. In district

court, Mr. Rachel clarified that he was bringing this claim under state law

rather than under the federal constitution. The district judge interpreted the

claim accordingly, holding that state law did not mandate any particular

type of grievance procedure.



                                      15
      On appeal, Mr. Rachel does not address this rationale. Instead, he

argues that state law creates a liberty interest. The existence of a liberty

interest would be significant only if Mr. Rachel were claiming a

deprivation of due process under the state or federal constitution. But Mr.

Rachel did not allege a due process violation in federal district court. It is

too late for him to do so on appeal for the first time. See Gorman v.

Carpenters’ & Millwrights’ Health Benefit Tr. Fund, 410 F.3d 1194, 1202

(10th Cir. 2005) (“[S]ound policy supports the proposition that an

appellate court will not consider an issue raised for the first time on

appeal.”).

      E.     On remand, the district court should revisit its ruling on the
             petition for an emergency injunction.

      Mr. Rachel filed a petition for an emergency injunction, asking for

an order requiring prison officials to (1) send him to an outside medical

specialist for gastrointestinal problems and (2) follow that specialist’s

recommendations for medications and treatment. R., Vol. 1 at 56-59. The

magistrate judge denied the petition as moot based on the award of

summary judgment, and the district judge adopted that recommendation

without further analysis. Because we have reversed the summary judgment

ruling, Mr. Rachel’s petition should be examined upon remand.




                                      16
      F.    On remand, the district court should also revisit its ruling
            on the claims against the prison nurse.

      One of the defendants is a prison nurse and administrator, who

allegedly contributed to the deficiencies in Mr. Rachel’s medical care and

to the prison’s extended pill lines. The nurse was not served until April 1,

2015, and she did not enter an appearance. See R., Supp. Vol. 1 at 26. But

claims against her were dismissed on screening based on the award of

summary judgment to the other defendants. Because we have reversed the

summary judgment ruling, the claims against the prison nurse should be

revisited on remand.

IV.   The Court grants the motion for leave to proceed in forma
      pauperis.

      With the appeal, Mr. Rachel seeks leave to proceed in forma

pauperis. He is unable to pay the filing fee, and this appeal is not

frivolous. Accordingly, we grant Mr. Rachel’s request. But we remind Mr.

Rachel that this status eliminates only the need for prepayment of the

filing fee. Mr. Rachel remains obligated to pay the filing fee in monthly

installments. See Prison Litigation Reform Act, 28 U.S.C. ' 1915(b).




                                      17